TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 9, 2014



                                     NO. 03-12-00333-CR


                                   Rogelio Alaniz, Appellant

                                                v.

                                 The State of Texas, Appellee




             APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.